Citation Nr: 0414478	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Esq.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




REMAND

The veteran served on active duty from October 1941 to 
November 1944.  He died in May 1999.  The appellant is his 
widow.

This appeal came before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for the cause of the veteran's 
death.

In November 2002, the Board issued a decision denying service 
connection for the cause of the veteran's death.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2003, the 
appellant and the VA Office of the General Counsel submitted 
to the Court a joint motion to vacate and remand the November 
2002 Board decision.  The parties agreed that VA had not 
satisfied its duties, under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2003), to notify the appellant of 
the specific evidence necessary to substantiate her claim, 
and to inform her which evidence she must submit and which 
evidence VA would obtain.  In an October 2003 order, the 
Court granted the joint motion.

Accordingly, the Board will REMAND the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, to 
fulfill VA's notification duties, as follows:

1.  The AMC or RO should notify the 
appellant of the evidence necessary to 
substantiate her claim for service 
connection for the cause of the veteran's 
death, tell her what evidence she is 
responsible for obtaining and what 
evidence VA will undertake to obtain, and 
tell her to submit relevant evidence in 
her possession.  In order to substantiate 
the claim, there must be evidence that 
the veteran's service-connected left leg 
gunshot wound either caused, or 
contributed substantially or materially 
to cause, the veteran's death.  (The 
death certificate lists the immediate 
cause of the veteran's death as 
emphysema, and lists aortic and mitral 
valve disease and adult onset diabetes 
mellitus as other significant conditions 
contributing to death).  In the 
alternative, the claim could be 
substantiated with evidence that the 
conditions causing or contributing to 
death were incurred or aggravated in 
service.

The AMC or RO should inform the appellant 
that a physician would be considered 
competent to provide an opinion on this 
issue of medical causation.  The 
evidentiary weight of any opinion from a 
physician would be increased by an 
indication that the physician had 
reviewed the veteran's service and post-
service medical records.  The physician's 
explanation of any such opinion would 
also increase the opinion's evidentiary 
weight.

The AMC or RO should inform the appellant 
that she is responsible for obtaining 
medical opinion evidence to support her 
claim-unless she submits competent 
evidence that the conditions causing or 
contributing to death may be related to 
service.  Only a medical professional, 
such as a doctor, is competent to render 
an opinion as to medical causation or a 
diagnosis.

2.  The AMC or RO should then re-
adjudicate the appellant's claim.  If the 
benefit remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


